Rugg, C.J.
This is an action of tort to recover compensation for personal injuries received by reason of a collision between an automobile driven by the plaintiff and a trolley car of the defendant. There was evidence tending to show that the plaintiff, about seven o’clock on an April morning, was driving on a public way in which there were tracks of the defendant and in which the travellers were governed by traffic lights; that he passed an electric car of the defendant stationary at a street corner, the traffic light at this point being green, just after the motorman had closed the door before the car started; that the next traffic light, distant about one hundred and ninety-one feet, was red, and, as there was a vehicle at his right stationary because of that traffic light, he gradually turned onto the car track and came to a stop in the ordinary way as required by the warning red light; that while waiting for the red light to change to green, the electric car struck his automobile in the rear. The distance between the first and second traffic lights was one hundred and forty-two feet. The inferences from this evidence might have been that for a. distance of substantially more than one hundred feet the plaintiff was in general in front of the electric car and turning upon the track.
Evidence as to the due care and contributory negligence of the plaintiff (O’Connor v. Hickey, 268 Mass. 454) and as to the negligence of the motorman in charge of the car presented questions of fact and could not have been ruled as matter of law. The case is governed in every particular by Riley v. Boston Elevated Railway, 265 Mass. 176, 178, and cases there collected. It is distinguishable from cases like Glennon v. Boston Elevated Railway, 251 Mass. 103.

Exceptions overruled.